DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 13-14, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio) and Rothberg et al. (US 2019/0130554; hereinafter Rothberg).
Gupta shows a system and method for retrospective image clip saving for ultrasound imagery ([0062]), the method comprising: repeatedly acquiring different ultrasound image clips of a single view of a target feature through an ultrasound imaging probe of an ultrasound imaging system ([0062]; storing each of the acquired different ultrasound image clips in a buffer of the ultrasound imaging system (stored in data repository; [0037]); assigning a value to each of the image clips according to a measured characteristic of a corresponding one of the image clips (metric/score; [0041]); activating a save-best-clip mode of the ultrasound imaging system; and, responsive to the activation of the save-best-clip mode, comparing each of the acquired different ultrasound image clips in the buffer based upon respective measured characteristics, identifying at least one of the acquired different ultrasound image clips demonstrating an optimal value for the measured characteristic and saving in memory of the ultrasound imaging system, the identified at least one of the acquired different ultrasound image clips in correspondence with the single view (determining best/optimal image frame; [0060]-[0062]).  
Also, wherein the measured characteristic is a number of visible anatomical structures known to be present in the target feature ([0068]-[0075]).  
Gupta fails to show wherein the identifying of the at least one of the acquired different ultrasound image clips comprises identifying one of the different ones of the acquired different ultrasound image clips of minimum quality for the single view having a longest duration; wherein during the storing of each of the acquired different ultrasound image clips in the buffer, for each one of the acquired different ultrasound image clips: rating a corresponding image quality, and, on condition that the corresponding image quality exceeds a minimum quality for the single view: computing a clip duration of a corresponding one of the acquired different image clips, comparing the computed clip duration to a previously stored clip duration of a different one of the acquired different ultrasound image clips having an image quality that exceeds the minimum quality, and  18labeling in the buffer the corresponding one of the acquired different ultrasound image clips as the highest quality one of the acquired different ultrasound image clips on condition that the computed clip duration exceeds the previously stored clip duration.  
Gupta also fails to show deleting the unselected clip and storing the selected clip in a buffer, and wherein the measurement includes a rating of the corresponding image quality.
Profio discloses systems and methods for adaptive imaging systems.  Profio teaches wherein the identifying of the at least one of the acquired different ultrasound image clips comprises identifying one of the different ones of the acquired different ultrasound image clips of minimum quality for the single view having a longest duration (determining image quality based on “performance information corresponding to the scan”, which includes a measured performance such as the time to acquire the scan; [0031]-[0032]; furthermore, as the ultrasound images are used/selected they are considered to be of a minimum acceptable quality level); wherein during the storing of each of the acquired different ultrasound image clips in the buffer, for each one of the acquired different ultrasound image clips: rating a corresponding image quality, and, on condition that the corresponding image quality exceeds a minimum quality for the single view: computing a clip duration of a corresponding one of the acquired different image clips, comparing the computed clip duration to a previously stored clip duration of a different one of the acquired different ultrasound image clips having an image quality that exceeds the minimum quality, and  18labeling in the buffer the corresponding one of the acquired different ultrasound image clips as the highest quality one of the acquired different ultrasound image clips on condition that the computed clip duration exceeds the previously stored clip duration (determining image quality based on “performance information corresponding to the scan”, which includes a measured performance such as the time to acquire the scan; [0031]-[0032]).  
Rothberg discloses quality indicators for collection of and automated measurement on ultrasound images.  Rothberg teaches deleting the unselected clip and storing the selected clip in the buffer, and wherein the measurement includes a rating of the corresponding image quality ([0083]-[0084]; Figure 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Gupta to utilize scan time as an image quality factor as taught by Profio, as there is a known connection between scan time and image quality and therefore by the processing system accounting for scan time, determining a more accurate quality score.  For example, rather than acquiring one data point at a single point in time, it is known that acquiring a plurality of data over time increases quality, as the plurality of data over time more accurately represents the patient’s state as compared to a single instant in time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta and Profio to delete an unselected clip and store a selected clip in the buffer as taught by Rothberg, as this buffer allows for temporarily storing a certain amount of data which can be replaced/updated when new data is acquired.  By repeatedly storing higher quality data and removing lower quality data by comparing the obtained image data, the overall image quality may be improved.

Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio) and Rothberg et al. (US 2019/0130554; hereinafter Rothberg) as applied to claims 1, 8, and 14 above, and further in view of Rafter et al. (US 6503203; hereinafter Rafter).
Gupta fails to show setting a threshold period of time over which the acquired different ultrasound image clips are to be acquired;  17initiating a timer upon acquiring a first one of the acquired different ultrasound image clips; and, performing the activating of the save-best-clip mode subsequent to the timer surpassing the threshold period of time.  
Rafter discloses an automated ultrasound system for performing imaging studies.  Rafter teaches setting a threshold period of time over which the acquired different ultrasound image clips are to be acquired;  17initiating a timer upon acquiring a first one of the acquired different ultrasound image clips; and, performing the activating of the save-best-clip mode subsequent to the timer surpassing the threshold period of time (an automated imaging system which advances to the next step of the imaging process after passage of a certain amount of time; column 10, lines 38-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta, Profio, and Rothberg to select the optimal image, based upon the imaging scan having passed a certain amount of time as taught by Rafter, in order to automate the system to select after a set amount of time, and to avoid inaccuracies due to the user determining on their own the best time to end the scan and select the best image.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio) and Rothberg et al. (US 2019/0130554; hereinafter Rothberg) as applied to claims 1, 8, and 14 above, and further in view of Lee et al. (US 2017/0090694; hereinafter Lee).
Gupta fails to show responsive to the saving in memory of the ultrasound imaging system, of the identified at least one of the acquired different ultrasound image clips in correspondence with the single view, erasing all the acquired different ultrasound image clips in the buffer, repeatedly acquiring new ultrasound image clips of the single view of the target feature through the ultrasound imaging probe of the ultrasound imaging system, storing each of the acquired new ultrasound image clips in the buffer of the ultrasound imaging system and activating the save-best-clip mode for the acquired new ultrasound image clips in the buffer.  
Lee discloses a method and apparatus for displaying an ultrasound image.  Lee teaches responsive to the saving in memory of the ultrasound imaging system, of the identified at least one of the acquired different ultrasound image clips in correspondence with the single view, erasing all the acquired different ultrasound image clips in the buffer, repeatedly acquiring new ultrasound image clips of the single view of the target feature through the ultrasound imaging probe of the ultrasound imaging system, storing each of the acquired new ultrasound image clips in the buffer of the ultrasound imaging system and activating the save-best-clip mode for the acquired new ultrasound image clips in the buffer (cine buffer deletes old frames when acquiring new ones; [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta,  Profio, and Rothberg to utilize a buffer which erases old data as taught by Lee, as this ensures that older data which is no longer useful is removed rather than occupying the storage space.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2013/0190600; hereinafter Gupta) in view of Profio et al. (US 2018/0061045; hereinafter Profio) and Rothberg et al. (US 2019/0130554; hereinafter Rothberg) as applied to claims 1 and 14 above, and further in view of Fonte et al. (US 8824752).
Gupta fails to show wherein the measured characteristic is a highest measured quality of each of the image clips in respect to a particular disease specified for diagnosis in the ultrasound imaging system.  
Fonte discloses methods and systems for assessing image quality.  Fonte teaches wherein the measured characteristic is a highest measured quality of each of the image clips in respect to a particular disease specified for diagnosis in the ultrasound imaging system (image quality enables/prevents identification of disease; column 14, lines 30-51).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Gupta, Profio, and Rothberg to measure quality in regards to a disease as taught by Fonte, as this will ensure that the image quality is suitable to allow for identification/absence of the particular disease being observed in the ultrasound images.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793